Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144772                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  HATTIE ISAAC,                                                                                           Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 144772
                                                                   COA: 301347
                                                                   WCAC: 06-000242
  SDW HOLDINGS CORPORATION, PACIFIC
  EMPLOYERS INSURANCE COMPANY, and
  SECOND INJURY FUND VOCATIONALLY
  HANDICAPPED PROVISIONS,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 22, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2012                        _________________________________________
           t0514                                                              Clerk